Chief Judge MORRIS
dissenting.
I do not agree that subscribing to appellant’s position requires ignoring the plain words of the statute. On the contrary, in my opinion, the plain wording of the statute requires the interpretation for which appellants contend.
G.S. 97-38 is entitled “Where death results proximately from the accident; dependents; burial expenses; compensation to aliens; election by partial dependents”, and provides, in pertinent part,
“If death results proximately from the accident and within two years thereafter, or while total disability still continues and within six years after the accident, the employer shall *594pay or cause to be paid, subject to the provisions of other sections of this Article, weekly payments of compensation equal to sixty-six and two-thirds percent (662/3°/o) of the average weekly wages of the deceased employee at the time of the accident, but not more than eighty dollars ($80.00), nor less than twenty dollars ($20.00), per week, and burial expenses not exceeding five hundred dollars ($500.00), to the person or persons entitled thereto as follows:”.
G.S. 97-29 is entitled “Compensation rates for total incapacity”. It provides for the same maximum compensation —$80.00 per week — as G.S. 97-38. The last paragraph of this statute contains the language which is the subject of this appeal, and provides as follows:
“Notwithstanding any other provision of this Article beginning August 1, 1975, and on August 1 of each year thereafter, a maximum weekly benefit amount shall be computed. The amount of this maximum weekly benefit shall be derived by obtaining the average weekly insured wage in accordance with G.S. 96-8(22) and by rounding such figure to its nearest multiple of two dollars ($2.00), and this said maximum weekly benefit shall be applicable to all injuries and claims arising on and after November 1 following such computation. Such maximum weekly benefit shall apply to all provisions of this Chapter effective August 1, 1975, and shall be adjusted August 1 and effective October 1 of each year thereafter as herein provided.”
It would appear that the Commission’s award implies that the maximum amount provided in G.S. 97-38 is in irreconcilable conflict with the provisions of G.S. 97-29 above set out and, therefore, the provision of G.S. 97-38 is repealed by implication. Two cardinal principles of statutory construction should be noted: “Repeal of statutes by implication is not favored in this jurisdiction.” Person v. Garrett, Commissioner of Motor Vehicles, 280 N.C. 163, 166, 184 S.E. 2d 873, 874 (1971). Where statutes which cover the same subject matter are not absolutely irreconcilable, and where no intent to repeal is clearly indicated, the Court has a duty to give effect to both. Id.; see Highway Commission v. Hemphill, 269 N.C. 535, 153 S.E. 2d 22 (1967).
*595Obviously G.S. 97-38 is clear and unambiguous on its face. That is not true with respect to the quoted portion of G.S. 97-29. It is ambiguous and subject to interpretation. However, a study of the two statutes and other related statutes necessarily leads to the conclusion that the quoted provisions of G.S. 97-29 were intended to apply to disability claims only. This interpretation resolves any conflict which might exist between the two statutes and allows each to be given meaning.
We note that the 1973 General Assembly changed the maximum benefits of both G.S. 97-29 and G.S. 97-38 from $56.00 to $80.00. In the Act accomplishing that amendment, each statute was amended separately. The quoted portion of G.S. 97-29 was added later by the same session of the General Assembly. Had it been the intent of the General Assembly that that provision be applicable to death benefits, the same language added to G.S. 97-29 could have easily been added to G.S. 97-38 as was done when the maximum benefit provision was amended, with the amending language engrafted on each statute separately.
Additionally, the phraseology used in the quoted portion of G.S. 97-29 clearly refers to compensation for total disability. The phrase “maximum weekly benefits” appears only in the section of the Act dealing with total incapacity and is not defined anywhere in the Act. It is applicable to “all injuries and claims arising on and after November 1 following such computation.” A fair interpretation of this language would be that it is applicable to “all injuries and claims therefor”. That the provision was not intended to apply to death benefits is also indicated by the specific language of G.S. 97-29: “If death results from the injury then the employer shall pay compensation in accordance with the provisions of G.S. 97-38.”
The intent of the General Assembly seems clear. It is our duty to apply the statute in such a manner as to carry out that intent. This, in my opinion, requires that the order of the Commission be reversed.